 1     ERIN M. BOSMAN (CA SBN 204987)
       EBosman@mofo.com
 2     WILLIAM F. TARANTINO (CA SBN 215343)
       WTarantino@mofo.com
 3     JULIE Y. PARK (CA SBN 259929)
       JuliePark@mofo.com
 4     MORRISON & FOERSTER LLP
       425 Market Street
 5     San Francisco, California 94105
       Telephone: 415.268.7000
 6     Facsimile: 415.268.7522

 7     DAVID F. McDOWELL (CA SBN 125806)
       DMcDowell@mofo.com
 8     MORRISON & FOERSTER LLP
       707 Wilshire Boulevard, Suite 6000
 9     Los Angeles, California 90017
       Telephone: 213.892.5200
10     Facsimile: 213.892.5454

11     Attorneys for Defendants
       PACIFIC MSO, LLC,
12     PRELUDE FERTILITY, INC and
       THIRD-PARTY DEFENDANT
13     JOSEPH CONAGHAN, PhD

14                                UNITED STATES DISTRICT COURT

15                             NORTHERN DISTRICT OF CALIFORNIA

16

17     IN RE PACIFIC FERTILITY CENTER                           Case No. 3:18-cv-01586-JSC
       LITIGATION
18                                                              NOTICE OF APPEARANCE OF
                                                                PENELOPE A. PREOVOLOS
19

20

21

22           PLEASE TAKE NOTICE of the appearance of Penelope A. Preovolos of the firm of

23    Morrison & Foerster LLP, as counsel of record for and on behalf of Defendants Pacific MSO,

24    LLC and Prelude Fertility, Inc and Third-Party Defendant Joseph Conaghan, PhD in the above-

25    captioned matter. Penelope A. Preovolos is licensed to practice law in the State of California, is a

26    member in good standing of the California State Bar, and is admitted to practice before the United

27    States District Court for the Northern District of California. Copies of all pleadings and notices

28    pertaining to the above-entitled matter should be forwarded to counsel at the following address:

     NOTICE OF APPEARANCE OF PENELOPE A. PREOVOLOS
     Case No. 3:18-cv-01586-JSC
      sf-4196644
 1           Penelope A. Preovolos
             Morrison & Foerster LLP
 2           425 Market Street
             San Francisco, California 94105
 3           PPreovolos@mofo.com

 4
       Dated: February 24, 2020                      MORRISON & FOERSTER LLP
 5

 6
                                                     By: /s/ Penelope A. Preovolos
 7                                                           Penelope A. Preovolos

 8                                                       Attorneys for Defendants
                                                         PACIFIC MSO, LLC,
 9                                                       PRELUDE FERTILITY, INC and
                                                         THIRD-PARTY DEFENDANT
10                                                       JOSEPH CONAGHAN, PhD

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF APPEARANCE OF PENELOPE A. PREOVOLOS                                    1
     Case No. 3:18-cv-01586-JSC
      sf-4196644
